      Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA          )
                                  )
     v.                           )       Criminal No. 18-10426-RGS
DONG LEE,                         )
     Defendant.                   )

                  GOVERNMENT’S SENTENCING MEMORANDUM

     The United States submits this Sentencing Memorandum in the

above-captioned case, currently scheduled for sentencing on

February 16, 2021. For the reasons outlined in this memorandum,

the Government believes that a sentence of 110 months’

imprisonment, the low-end of the guidelines, is the appropriate

sentence in this matter. Following the completion of this

sentence, the Government requests that the defendant be on

supervised release for a period of 36 months, be ordered to pay

restitution in the amounts listed in the Superseding

Information, and be required to pay a mandatory special

assessment of $500. The Government’s recommendation is fair and

just, and it takes into consideration factors outlined in 18

U.S.C. § 3553 and is driven by the facts in this case and Lee’s

life-long violent criminal history.

I.   PROCEDURAL HISTORY

     On September 14, 2018, Charles Lamont Wheeler (“Wheeler”),

and a co-defendant, Dong Lee (“Lee”) were arrested and charged




                                      1
      Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 2 of 11



with the September 14, 2018 robbery of a branch of the Crescent

Credit Union in Brockton, Massachusetts.

      On February 27, 2020, a five-count Superseding Information

was filed charging Wheeler and Lee with robberies occurring

between September 8, 2018 and September 14, 2018, in violation

of 18 U.S.C. § 2113(a). On March 10, 2020, Wheeler pled guilty

to the five-count Superseding Information, and on October 27,

2020 was sentenced to 84 months’ imprisonment, three years of

supervised release, a special assessment of $500.00, and

restitution as outlined in the Superseding Information. The

sentence was at the low-end of the guidelines as determined by

US Probation and adopted by this Court.

      On October 13, 2020, Lee pled guilty to the five-count

Superseding Information.

II.   THE OFFENSE CONDUCT

      The facts as stated in the Pre-Sentence Report (“PSR”) 1 are

uncontested. Between September 8, 2018 and September 14, 2018,

five federally insured banks/credit unions were robbed in the

Greater Boston area. Based on the similarity of the robberies,

the descriptions of the robbers provided by bank tellers and

captured on the banks’ video surveillance cameras, the FBI




      1   The PSR dated February 9, 2021.

                                    2
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 3 of 11



opined that the same two individuals were involved in committing

these robberies.

       On September 14, 2018, two individuals later identified

as Wheeler and Lee robbed a branch of the Crescent Credit Union

in Brockton. Both individuals, following a high-speed car chase,

were arrested by the Massachusetts State Police in North

Attleboro. Both Wheeler and Lee were ordered detained and remain

in the custody of the United States Marshal.

III. GUIDELINE ANALYSIS

     A. Combined Adjusted Offense Level ¶ 58

     The Government agrees with Probation that the Combined

Offense Level, taking into consideration the five counts of the

Superseding Information, is 28.

     B. Total Offense Level ¶ 62

     The Government agrees with Probation that the Total Offense

Level, taking into consideration Lee’s acceptance of

responsibility, is 25.

    C. The Defendant’s Criminal History ¶85

     The Government agrees with Probation’s conclusions that the

defendant’s criminal convictions result in a Criminal History

score of 49, and that a Criminal History score of 49 places Lee

in Criminal History Category VI.




                                   3
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 4 of 11



    D. Sentencing Options ¶ 188

     The Government further agrees with Probation that with a

Total Offense Level of 25, and a Criminal History score of IV,

Lee’s guideline imprisonment range is 110-137 months’

imprisonment.

IV. SENTENCING RECOMMENDATION

     18 U.S.C. § 3553(a) requires a sentencing court to consider

specific enumerated factors when determining an appropriate

sentence. These factors include: 1) the nature and circumstances

of the offense and the history and characteristics of the

defendant and 2) the need for the sentence imposed to reflect

the seriousness of the offense, to promote respect for the law,

to provide just punishment for the offense, to afford adequate

deterrence to criminal conduct, to protect the public from

further crimes of the defendant, and to provide for the needs of

the defendant.

     A.   Lee’s Lengthy Record of Criminal Convictions and
          Criminal Behavior

     Lee has a lengthy record of criminal arrests and

convictions commencing in 1988 at the age of 20 and has

continued uninterrupted for 30 years. According to the PSR, Lee

has been arrested on over 54 occasions between 1988 and 2018 and

convicted of the majority of these offenses resulting in an




                                   4
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 5 of 11




astonishing 49 Criminal History Points 2 .     These convictions

include:

         •   1988   Shoplifting;
         •   1990   Fraudulent Credit Card Use and Larceny;
         •   1990   Trespassing;
         •   1990   Malicious Mischief;
         •   1990   Disorderly Conduct;
         •   1990   Disorderly Conduct;
         •   1993   Disorderly Conduct;
         •   1993   Larceny;
         •   1993   Forgery;
         •   1994   Forgery and Counterfeiting;
         •   1994   Larceny;
         •   1994   Driving after Suspension;
         •   1994   Driving after Suspension;
         •   1994   Operating Motor Vehicle with Suspended License;
         •   1994   Larceny;
         •   1994   Disorderly Conduct;
         •   1994   Forgery and Counterfeiting;
         •   1997   Driving after Suspension;
         •   1998   Domestic Violence and Simple Assault;
         •   1998   Manufacture/Deliver Marijuana and Larceny;
         •   1998   Assault and Battery;
         •   1998   Delivery of Marijuana;
         •   1999   Domestic Vandalism;
         •   2001   Violation of no contact order;
         •   2001   Grand Larceny;
         •   2002   Criminal Possession of Controlled Substance &
                         Obstruct Government Administration;
         •   2002   Larceny;
         •   2004   Fraudulent checks under $1000;
         •   2004   Forgery and Counterfeiting;
         •   2004   Misdemeanor Shoplifting and Obstructing Police
                         Officer;
         •   2006   Drive Motor Vehicle without Consent of Owner and


     2 The Government would note that a number of these cases
were merged in state court, but nevertheless contribute in
determining Lee’s Criminal History under the US Sentencing
guidelines.

                                    5
Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 6 of 11



                Driving with Suspended License;
•   2007   Misdemeanor Shoplifting;
•   2007   Felony Shoplifting, Habitual Shoplifting, and
                Obstructing Police Officer;
•   2008   Felony Shoplifting, Habitual Shoplifter, and
                Conspiracy;
•   2008   Felony Shoplifting;
•   2009   Misdemeanor Shoplifting and Conspiracy;
•   2010   Felony Shoplifting;
•   2011   Misdemeanor Shoplifting;
•   2011   Misdemeanor Shoplifting;
•   2012   Possession of Stolen Motor Vehicle or Parts,
                Receiving Stolen Goods Under $1500, and
                Resisting Arrest;
•   2012   Felony Shoplifting;
•   2013   Felony and Shoplifting and Habitual Shoplifter;
•   2013   Felony and Shoplifting and Habitual Shoplifter;
•   2013   Felony Shoplifting;
•   2013   Felony Shoplifting (3 Counts);
•   2013   Larceny;
•   2014   Fugitive from Justice;
•   2015   Fugitive from Justice;
•   2015   Larceny over $250;
•   2015   Possession of Cocaine;
•   2015   Misdemeanor Shoplifting;
•   2015   Felony Shoplifting (2 Counts);
•   2016   Driving with Suspended License;
•   2016   Felony Shoplifting and Habitual Shoplifter;
•   2016   Fugitive from Justice;
•   2016   Larceny under $250 and Vandalize Property;
•   2016   Possession of Cocaine (2nd Offense);
•   2016   Larceny under $1500, Conspiracy, Intimidate
                Witness/Victim, and Failure to Report a
                Death;
•   2017   Possession of Cocaine;
•   2018   Domestic Simple Assault and Battery and Domestic
                Disorderly Conduct;
•   2018   Larceny Over $250;
•   2018   Knowingly Receive Stolen Property;
•   2018   Possess Class B Drug.




                              6
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 7 of 11



     These convictions have resulted in Lee being committed to

prison on 33 occasions with prison sentences ranging between ten

days to 42 months’ imprisonment in both state (Rhode Island and

Massachusetts) and Federal Prison. In almost every case where

Lee has been placed on probation or given a suspended sentence,

Lee has been found in violation of the terms of his release and

sanctioned.

     The Government would note that during extended periods of

imprisonment in Rhode Island, Lee incurred 47 disciplinary

reports to include possession of contraband, disobeying orders,

fighting, assault and battery, tattooing, being under the

influence, and threats (PSR ¶ 116). Since being detained on the

instant matter, Lee has incurred four disciplinary reports to

include positive drug tests(3x) and malicious destruction of

property (PSR ¶ 4).

     B.    The Instant Offense

     On September 14, 2018, Wheeler and Lee robbed a branch of

the Abington Bank in Avon, threatening to shoot the victim

teller. A short time later, Wheeler and Lee robbed a branch of

the Crescent Credit Union in Brockton. Following that robbery,

Wheeler and Lee exited the credit union, escaped in a motor

vehicle, and were involved in a hit-and-run auto accident with

an innocent victim. Undeterred, Wheeler then led the responding

law enforcement officers on a high-speed auto chase throughout

                                   7
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 8 of 11



neighboring communities. This chase eventually concluded when

Wheeler crashed his vehicle into a wooded area in Attleboro,

Massachusetts, and then escaped on foot. Lee, the passenger in

the auto, also fled but was later located and arrested.

     C.   Sentencing Factors Under 18 U.S.C. § 3553

     Lee, age 50, has led a violent criminal life driven by a

total disregard for the law and by consistent drug and alcohol

abuse. This violent behavior and drug and alcohol abuse cannot

continue.   As stated above, Lee has been placed on probation and

committed to prison on numerous occasions. Yet despite these

lengthy periods of imprisonment or under the supervision of

probation, Lee has returned to drug abuse and violent criminal

behavior.

     During the instant robbery spree, Lee and Wheeler, without

regard of the consequences, endangered the lives and safety of

bank employees, innocent pedestrians on the initial high-speed

escape, innocent drivers on the state highways, and the lives

and safety of the responding law enforcement officers. Lee had

little or no interest in stopping this violent behavior. Further

violence was only prevented by the actions of the Massachusetts

State Police and other responding law enforcement officers.

     The Government is cognizant and not unsympathetic to Lee’s

life-long drug addiction and hopes that during his anticipated

period of imprisonment he will avail himself of what appears to

                                   8
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 9 of 11



be much need counseling to address his drug and alcohol issues.

Additionally, during this period of imprisonment Lee will have

the opportunity to address any mental health issues through

available programs and counseling.

V.   CONCLUSION

     Lee’s actions during this recent robbery spree are

unacceptable and cannot be treated lightly. Lee has a lengthy

criminal record and has demonstrated a refusal to conform his

behavior to acceptable societal norms. This behavior cannot and

should not continue. The Government is well within its rights to

demand a maximum sentence of 20 years’ imprisonment on each

count of the Information. The Government however, for the

reasons stated herein, requests this Court impose a sentence of

110 months’ imprisonment, 36 months of supervised release,

restitution and a mandatory special assessment of $500 as an

appropriate sanction.



                  THIS SECTION LEFT INTENTIONALLY BLANK




                                   9
     Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 10 of 11



     This is a just and appropriate sentence as dictated by

Wheeler’s own senseless and violent actions, and by Wheeler’s

own decisions throughout his lifetime. This type of sentence

sends a clear message that this type of violent criminal

behavior cannot and will not be accepted.

                                  Respectfully submitted,

                                  ANDREW E. LELLING
                                  United States Attorney

                            By:   /s/ Kenneth G. Shine
                                  KENNETH G. SHINE
                                  Assistant U.S. Attorney


                      CERTIFICATE OF SERVICE

     I, the undersigned, hereby certify that this document filed

through the ECF system will be sent electronically to the

registered participants as identified on the Notice of

Electronic Filing (NEF).



                                  /s/ Kenneth G. Shine
                                  KENNETH G. SHINE
                                  Assistant U.S. Attorney




                                   10
Case 1:18-cr-10426-RGS Document 108 Filed 02/11/21 Page 11 of 11




                              11
